Order entered August 5, 2014




                                              In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-00220-CV

                              MARQUETH WILSON, Appellant

                                               V.

          COLONIAL COUNTY MUTUAL INSURANCE COMPANY, Appellee

                      On Appeal from the 134th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-12-14112

                                              ORDER
       Before the Court is appellant’s August 1, 2014 Advisory to Court.        Appellant has

informed the Court that he has requested the record from the trial court so that he can file an

amended brief with citations to the record.

       On the Court’s own motion, we DIRECT the Clerk of this Court to send appellant a

paper copy of the clerk’s record filed on March 20, 2014 and the supplemental clerk’s record

filed on April 14, 2014. Appellant shall file an amended brief on or before September 5, 2014.

No extension of time will be granted. Appellee shall file any amended brief on or before

September 15, 2014.

                                                       /s/   ADA BROWN
                                                             JUSTICE